Name: Decision of the EEA Joint Committee No 8/97 of 10 March 1997 amending Annex XIII (Transport) to the EEA Agreement
 Type: Decision
 Subject Matter: transport policy;  economic geography;  technology and technical regulations;  European construction
 Date Published: 1997-07-10

 10.7.1997 EN Official Journal of the European Communities L 182/37 DECISION OF THE EEA JOINT COMMITTEE No 8/97 of 10 March 1997 amending Annex XIII (Transport) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex XIII to the Agreement was amended by Decision of the EEA Joint Committee No 22/96 (1); Whereas Council Directive 94/72/EC of 19 December 1994 amending Directive 91/439/EEC on driving licences (2), and Council Directive 96/47/EC of 23 July 1996 amending Directive 91/439/EEC on driving licences (3) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 1. The following shall be added in point 24a (Council Directive 91/439/EEC) of Annex XIII to the Agreement: , as amended by:  394 L 0072: Council Directive 94/72/EC of 19 December 1994 (OJ No L 337, 24. 12. 1994, p. 86),  396 L 0047: Council Directive 96/47/EC of 23 July 1996 (OJ No L 235, 17. 9. 1996, p. 1). 2. Adaptations (a) and (b) in point 24a (Council Directive 91/439/EEC) of Annex XIII shall be replaced by the following: (a) the EFTA States shall introduce a national driving licence in accordance with the provisions of this Directive. They may issue driving licences based on a model other than the Community model described in Annex I or Ia to the Directive until 31 December 1997; (b) as from 1 January 1998, the EFTA States shall issue driving licences based on the model described in Annex Ia and adapted as follows: (i) in point 2 of Annex Ia, the introductory sentence in letter (c) regarding page 1 of the licence shall be replaced by the following: the distinguishing sign of the EFTA State issuing the licence encircled by the ellipse referred to in Article 37 of the UN Convention on road traffic of 8 November 1968 (with the same background as the driving licence); the distinguishing signs shall be as follows: ; (ii) in point 2 of Annex Ia, the following shall be added to letter (c) regarding page 1 of the licence: IS : Iceland FL : Liechtenstein N : Norway ; (iii) in point 2 of Annex Ia, the words European Communities model  in letter (e) regarding page 1 of the licence shall be replaced by EEA model ; (iv) in point 2 of Annex Ia, the following shall be added to letter (e) regarding page 1 of the licence: Ã kuskÃ ­rteini  FÃ ¸rerkort/FÃ ¸rarkort ; (v) in point 2 of Annex Ia, letter (f) regarding page 1 of the licence shall not apply; (vi) in point 2 of Annex Ia, the words or Icelandic or Norwegian  shall be added in letter (b) regarding page 2 of the licence after the word Swedish . (c) Article 2 (1) shall be replaced by the following: The driving licences of the EFTA States shall contain the distinguishing sign of the State issuing the licence. The respective distinguishing signs are: IS (Iceland), FL (Liechtenstein), N (Norway).  Article 2 The texts of Council Directive 94/72/EC and Council Directive 96/47/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 April 1997, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 10 March 1997. For the EEA Joint Committee The President C. DAY (1) OJ No L 186, 25. 7. 1996, p. 73. (2) OJ No L 337, 24. 12. 1994, p. 86. (3) OJ No L 235, 17. 9. 1996, p. 1.